DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/30/2021 and 2/7/2022 have been considered by the examiner.

Status of Claims
Applicant’s arguments and amendments filed on 11/30/2021 have been acknowledged and entered.
Claims 1-6, 11, 16-17, and 21-27 are pending.  
Claims 12-14 and 16-17 are withdrawn.
Claims 1-6, 11-14, and 16-17 have been amended.
New claims 21-27 have been added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bossmann et al. (US 2009/0061530 A1) in view of Seals
et al. (US 6071628) and/or Torigoe et al. (US 2004/0156724 A1).
Regarding claims 1-3, 5-6, and 11, Bossmann et al. teaches an article for high temperature mechanical system [0001] and [0007] which includes a superalloy substrate component for example a turbine blade 10, coated with  a bond coat consisting of MCrAIY (a metal alloy) and a YSZ layer (yttria stabilized zirconia that is preferably doped with at least one alkaline earth metal oxide, in particular with CaO) and comprises metastable tetragonal prime crystalline phase under temperature during use [0026], [00267] and Figure 2 in amounts of preferably 0.01 wt.% to 2 wt.%.  This calcia doped YSZ layer is said to be calcia-magnesia-aluminate- silicate (CMAS) resistant to some degree of unknown resistance. 

Bossmann is silent to the amount of yttria present in the commercially available YSZ coating. Typical YSZ coatings comprise 6-8wt% yttria to stabilize the zirconia. See Seals et al. (col, 4, lines 10-30) which teaches the incorporation of spheres in to commercial thermal barrier coatings to improve and enhance the coatings where the YSZ is shown to be 6-8wt% yttria stabilized zirconia). Torigoe et al. teach the same in [0004]) is to improve commercially available YSZ [0004].  The combined Zro2 with Y2O3 and CaO results in from about 0.02 mol% to 4.41 mol% CaO and from about 3.33 to 4.38 mol% Y2O3 with a combined CaO and rare earth oxide range of from 3.35 mol% to 8.79 mol% which overlaps the instant claimed range of 7 to 14 mol%.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use mol% of CaO and rare earth oxide of from 3.35 mol% to 8.78 mol% overlapping the instant claimed mol% range of between 7 mol% and 14 mol% since overlapping ranges are prima facie obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). In regards to claim 11, as no other EBC, or TBC layers are shown in figure 1 and no other EBC, CMAS resistant or TBC layers are deposited the calcia doped YSZ TBC of, Bossmann in view of Seals and/or Torigoe  is considered to read on the claim limitations.  

Calculations of CaO and rare earth oxide









Minimum
Maximum
Comp
MW
wt.%
mol%
wt.%
mol%
CaO
56.08
0.01
0.02
2.00
4.41
ZrO2
121.90
93.99
96.67
90.00
91.21
Y2O3
225.80
6.00
3.33
8.00
4.38
Total (CaO + Y2O3)
 
3.35
 
8.79


Regarding claims 4 and 24, Bossmann in view of Seals and/or Torigoe  teach all of the limitations of claim 1 and Bossmann teaches that doping with Y2O3 and CaO increases the variation in lattice parameters which is used to customize for operating temperatures and times, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the highest preferred levels of CaO (4.14 mol%)  and Y2O3 (4.38 mol%) in the zirconia layer to maximize the rate of variation in lattice parameters to customize for operating temperatures and times for the component.  As such the mol% of zirconia would be 91.21mol% as in claim 4 and the relative ratio of the calcia to yttria in mol% would be 4.14:4.38 (mol:mol) which is between about 2:5 and about 4:3 (mol:mol) as claimed.  
Regarding claim 23, Bossmann in view of Seals and/or Torigoe  teach all of the limitations of claim 1 and as seen in Fig. 2 of Bossmann, at 1 hour of use the TBC includes a cubic crystalline phase.
Claims 21, 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bossmann et al. (US 2009/0061530) in view of Seals et al. (US 6071628) and/or Torigoe et al. (US 20040156724) in view of Sivaramakrishnan et al (US 2015/0159507 A1).
Regarding claims 21 and 22, Bossmann in view of Seals and/or Torigoe  teach all of the limitations of claim 1 and Bossmann teaches that the TBC layer is a doped CMAS-resistant layer comprising yttria stabilized zirconia [0007].
Bossmann in view of Seals and/or Torigoe does not teach the doped CMAS-resistant layer comprises hafnia or wherein the at least one rare earth oxide comprises the zirconia.
However, Sivaramakrishnan teaches CMAS -resistant coatings may also include zirconia or hafnia or combinations thereof or pyrochlores such as lanthanum zirconates as functionally equivalent CMAS-resistant materials.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute any of hafnia or combinations of zirconia and hafnia or pyrochlores such as lanthanum zirconates as functionally equivalent CMAS-resistant materials for the zirconia of Bossmann.
Regarding claims 25-27, Bossmann in view of Seals and/or Torigoe  teach all of the limitations of claim 1 and Bossmann teaches that a TBC layer is typically plasma sprayed. 
Bossmann in view of Seals and/or Torigoe  does not teach a columnar microstructure or a porosity of 2 to 25 %.
However, Sivaramakrishnan teaches a liquid injection plasma sprayed [0028] outermost  thermal barrier coating for CMAS resistance having a structure with a plurality of through-thickness cracks [0021]which is considered columnar and with a porosity of from 2% to 30% by volume [0022].   Sivaramakrishnan teaches this structure provides increased strain tolerance of the layer [0021].  Sivaramakrishnan teaches this layer as at least 10% of a 1000 micrometer thickness [0015] (at least 100 µm thick) and further teaches examples at 370µm [0034] and 200µm [0035] and 660µm thick [0036].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a structure with a plurality of through-thickness cracks (columnar) with a porosity of from 2% to 30% by volume made with liquid injection plasma spray at a thickness as taught by Sivaramakrishnan as the plasma sprayed coating of Bossmann to provide increased strain tolerance of the CMAS-resistant layer of Bossmann.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant argues that Bossmann fails to disclose a total amount of the combination of the calcia dopant and the rare earth oxide is such that the doped CMAS-resistant layer includes a metastable tetragonal-prime crystalline phase and the Office does not provide an appropriate wt.% to mol % conversion.  
In response to Applicant’s argument Fig. 1 of Bossmann shows that the structure does indeed include a metastable (t’) tetragonal crystalline phase at every time period of use.  Regarding the wt.% to mol% conversion, clarification is provided for the amended claims regarding the obvious use of the claimed oxide percentages as shown in the chart above.  The oxide percentages appear to be reinforced by the presence of the (t’) phase which Applicant’s published disclosure [0033] indicates is indeed indicative of a similar combined mol% of rare earth oxides and calcia.
Applicant argues that Bossmann does not directly indicate doping calcia in amount of 0.0001 to 5 weight percent. Rather, Bossmann merely states "The sum of the concentrations of all the dopants is preferably 0.0001 to 5% by weight, in particular 0.01 to 2% by weight.  Applicant further argues that Claim 8 only refers to the dopants listed in claim 6 (Fe2O3, CnO3, Al2O3, NiO and CoO) and claim 7 (platinum (Pt) and/or rhenium (Re)) and does not refer to CaO as one of the dopants that make up the "sum of concentrations of all dopings" in claim 8.
In response to Applicant’s argument, Bossmann teaches the dopant may be CaO and need not include anything else and continues to allow for a doping of preferably .01 to 2 wt.%.  Because no other dopant need be present CaO may be considered to be present in the identified wt. percentages.  Additionally regarding claim 8 of Bossmann, a single claimed exemplification does not negate the obvious use of CaO as the sole dopant.  Therefore Applicant’s arguments are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784